                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED=      I}'/ n / °\.
                                                                                      1

 JAMES MURPHY, individually and on
 behalf of all other persons similarly situated,

                                Plaintiff,
                                                                   19-CV-8041 (RA)
                        V.
                                                                             ORDER
 SPRUCE ROW, INC.,

                                Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court has been informed that the parties have reached a settlement in this case.

Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court's docket if the application to restore the

action is made within forty-five (45) days. Any application to reopen this action must be filed

within forty-five (45) days of this order, and any application filed thereafter may be denied solely

on that basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement

agreement, the terms of the agreement must be placed on the public record and "so ordered" by

the Court within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358

(2d Cir. 2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.
Dated:     December 17, 2019
           New York, New York
                                                              "---------·   ··•··

                                                   Ronnit:tAbrams
                                                   United States District Judge
